 


 HR 5252 ENR: To designate the United States Customs and Border Protection Port of Entry located at 1400 Lower Island Road in Tornillo, Texas, as the “Marcelino Serna Port of Entry”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5252 
 
AN ACT 
To designate the United States Customs and Border Protection Port of Entry located at 1400 Lower Island Road in Tornillo, Texas, as the Marcelino Serna Port of Entry. 
 
 
1.Marcelino Serna Port of Entry 
(a)DesignationThe United States Customs and Border Protection Port of Entry located at 1400 Lower Island Road in Tornillo, Texas, shall be known and designated as the Marcelino Serna Port of Entry. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the port of entry referred to in subsection (a) shall be deemed to be a reference to the Marcelino Serna Port of Entry.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
